Case 3:19-cr-00630-B GRE EB SPATES UIST RIC? COBRT of 1 PagelD 177
NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

DALLAS DIVISION

HONORABLE: Rebecca Rutherford PRESIDING:
DEPUTY CLERK: L. Price COURT REPORTER/TAPE NUMBER: Todd Anderson
LAW CLERK: USPO:
INTERPRETER: Date: February 21, 2020
Cr.No.3:19-cr-00630-B *SEALED* DEFT. No.
UNITED STATES OF AMERICA §

§ - __P.J. Meitl ,AUSA
Vv. § . x )

;  =_Wyekael bevive CKD
RIKKI LEE THOMPSON (24) _ § COUNSEL FOR DEFENDAN19 au: . ~,.-), Retd—(R), FPD - (F)

go).

RAIGNMENT/REARRAIGNMENT
Time in Court: | a

Trial Status: [4 Completed by Jury Verdict J Continued from Previous Month (Direct Verdict J Evidence Entered
O Hung Jury CO Jury Selection Only, continued CO Jury Selection or Verdict Only (No Trial Before this Judge)

O) Mistrial Cd Settled/Guilty OO None
Days in Trial:

Hearing Concluded: LJ Yes C1 No
0 Defendant SWORN.
[Arraignment O Rearraignment — Held on Count(s) 1,24

 

ofthe _27___ count(s) O Indictment OC Information ([Superseding Indictment ([ Complaint
LO) Sentencing Guidelines CO Superseding Information

[4Deft enters a pleas of Not Guilty O Guilty O Nolo

   

 

 

 

O Waiver of Jury Trial Omran

; ; U.S. DISTRICT COURT |
C) Waiver of Indictment filed NORTHERN DISTRICT OF TEXAS
0 Plea Agreement accepted 0 Court defers acceptance of Plea Agreement _ Fil J 1D
XO Plea Agreement filed (see agreement for details) J No Plea Agreement FED < | 202
CX Plea Agreement included with Factual Resume. CLERK, U.S. DISTRICT COURT

i By, r
C) Factual Resume filed. [ i$ — SUR
O Sentencing set Date: Time: we
0 Trial set for Date: Time:
Pretrial motions due: Discovery motions/Government Responses due:

QO Orders for PSI, Disclosure Date and Setting Sentencing entered.

 

CO) PSI waiver filed. PSI due: Pre-sentence Referral Form to:
0 Deft Bond O Set UO reduced to $ O Cash O Surety 010% UO PR
O) Deft failed to appear, bench warrant to issue.

QO Bond CUlcontinued CO forfeited

/.. Custody/Detention continued.

Deft REMANDED to custody.
OTHER PROCEEDINGS:

 

 

 

 
